Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

Fill in this information to identify your case:

 

 

Debtor 1 Calvin Wayne Ellington
First Nama Middle Name Last Name
y ‘ Check if this is an amended plan.
Debtor 2 Linda R Ellington x P
(Spouse, if filling) First Nama Middla Nama Last Name

Case Number 18-11375

 

 

 

Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision

(if known)
CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Farm 113].
l.
will be ineffective if set out in the plan.
(a) This plan: &] contains nonstandard provisions. See paragraph 15 below.
CF) does not contain nonstandard provisions.
(b) This plan: J values the claim(s) that secures collateral. See paragraph 4(f) below.
4] does not value claim(s) that secures collateral.
(c) This plan: C) seeks to avoid a lien or security interest. See paragraph 8 below.
&] does not seek to avoid a lien or security interest.
2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,174.00 per month for the applicable
commitment period of:

C 60 months; or (If applicable include the following: These plan
payments will change to $ monthly on

& a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). > 20 )

(b) The payments under paragraph 2(a) shall be paid:

4 Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

EJ Debtor 1100% 1 Debtor2 %

CX) Direct to the Trustee for the following reason(s):
C The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
L] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Pagelof5
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:2 of 8

from __ (source, including income tax refunds).

a. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT
Bank of America Real estate Y Debtor November 2018 Contract rate

(b) Cure of Arrearage on Long-Term Debt. Pursuant to I] U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT — INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
Bank of America Real estate Y 611.14 NA
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees, Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,470.00.

(c) Priority Claims. Other 1] U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM J[NTERESTRATE | MONTHLY PAYMENT
SLS Real property 25,715.00 4.375% 500.00

(ec) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE MONTHLY PAYMENT

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
LJ with interest at % per annum or C1 without interest:

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 100 % dividend or a pro rata share of
$ , whichever is greater.

un

Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Country Club Villas timeshare reject NA NA

c/o Pinnacle Recovery

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:4 of 8

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [J Direct to the Creditor; or 0 To the
Trustee.

CREDITOR D E PROTECT z
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 1] U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the

following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr, P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
9, Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
Country Club Villas c/o Pinnacle Recovery timeshare Full satisfaction of all debt & claims

GASB — Form 113 [Rev. 12/1/17] Page 4of 5
11.

12.

13.

14.

Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:5 of 8

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptey Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptey Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

Unsecured creditors to be paid interest at 3%

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated:

11/20/2018 s/Calvin Wayne Ellington
Debtor |

s/Linda R Ellington
Debtor 2

s/Angela McElroy-Magruder

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5of5
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:6 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Calvin Wayne Ellington )
Linda R Ellington Ch 13 Case No. 18-11375
DEBTOR (S) )
CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing Amended Chapter
13 Plan and Motion by placing same in the United States mail with proper postage affixed thereon to
insure delivery, addressed as follows:

SEE ATTACHED MATRIX
@

I hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:
NA

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

Huon Le
notices@chp |3aug.org

Office of the U.S. Trustee
Ustpregion?2 |.sv.ecf@usdoj.zov

This 20th day of November, 2018.

S/ Angela McElroy-Magruder
Angela McElroy-Magruder

Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:/ of 8

Label Matrix for local noticing
1133-1

Case 18-11375-SDB

Southern District of Georgia
Augusta

Tue Nov 20 15:15:36 EST 2018

Bank of Amarica, N.A.

Marinosci Law Group, P.C.

c/o Frederic DiSpigna

100 West Cypress Creak Road, Suite 1045
Fort Lauderdale, FL 33309-2191

Frederic J. DiSpigna
Marinosci Law Group, P.C.

100 West Cypress Creek Road
Suite 1045

Fort Lauderdale, FL 33309-2191

Diversified Consultants
PO Box 551268
Jacksonville, Florida 32255-1268

Gaorgia’s Own CU

1155 Peachtree Street
Sta 400

Atlanta, Ga 30309-3600

Internal Revenue Service
PO Box 7346
Philadelphia, Pennsylvania 19101-7346

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, GA 30901-2310

SLs
PO Bax 636007
Littleton, CO 80163-6007

Sunrise Credit Services
PO Bex 9100
Farmingdale, NY 11735-9100

Synchrony Bank c/o PRA Receivables Managemen
PO Bex 41021
Norfelk, VA 23541-1021

AU Health
PO Box 2306
Augusta, Georgia 30903-2306

Capital One Bank (USA), N.A.
PO Box 71083
Charlotte, NC 28272-1083

Discover
PO Box 3025
New Albany, Ohio 43054-3025

Calvin Wayne Ellington
5976 Rockford Drive
Grovetown, GA 30813-3405

Georgia's Own Credit Union
c/o James E, Sorenson
Post Office Box 3637
Tallahassee, FL 32315-3637

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Midland Funding LLC
PO Box 2011
Warren MI 48090-2011

Jamas E. Sorenson

Sorenson Van Leuven Law Firm
Post Office Box 3637
Tallahassee, FL 32315-3637

Synchrony BAnk
PO Box 960061
Orlando, FL 32896-0061

United States Attorney
P.O, Box 2017
Augusta GA 30903-2017

AU MEDICAL ASSOCIATE

C/O NATIONWIDE RECOVERY SERVICE
P.O, BOX 8005

CLEVELAND, TN 37320-8005

Country Club Villas
c/o Pinnacle Recovery
PO Box 130848

Carlsbad, CA 92013-0848

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

Linda R, Ellington
5976 Rockford Driva
Grovetown, GA 30813-3405

Georgia's Own Credit Union
100 Peachtree Street, NW, Ste, 2800
Atlanta, GA 30303-1935

Andrew H, MeCuller

Aldridge Pite, LLE

3575 Piedmont Rd, NE, Ste 500
Atlanta, GA 30305-1636

Offica of the U. &. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Specialized Loan Servicing LLC
8742 Lucent Blvd, Suite 300
Highlands Ranch, Colorade 80129-2386

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

University Hospital
PO Box 660827
Dallas, Texas 75266-0827
Case:18-11375-SDB Doc#:18 Filed:11/20/18 Entered:11/20/18 15:22:21 Page:8 of 8

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)MARINOSCI LAW GROUP, P.C. (u) Specialized Loan Servicing LLC End of Label Matrix
Mailable recipients 29
Bypassed recipients 2
Total 31
